PER CURIAM.
The decision on the appellants’ assignment of errors is affirmed. However, on the appellees’ cross-assignment of errors, insofar as the question of interest' on, their liens is concerned, the decision of the lower court is reversed. See Le Roy v. Reynolds, 1940, 141 Fla. 586, 193 So. 843, where the question was not presented, but the lower court’s opinion, where the interest was allowed, was affirmed.
Affirmed in part and reversed in part.
KANNER, C. J., and ALLEN and SHANNON, JJ., concur.